NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted July 8, 2021 *
                                   Decided July 8, 2021

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 20-2302

GABRIEL GRIFFIN,                                   Appeal from the United States District Court
     Plaintiff-Appellant,                          for the Eastern District of Wisconsin.

      v.                                           No. 20-CV-380-JPS

LAURIE BONDAR, et al.,                             J.P. Stadtmueller,
    Defendants-Appellees.                          Judge.



                                        ORDER

       Gabriel Griffin, a former Wisconsin prisoner, sued two parole officers, an
investigator, and a prosecutor for violating his Fifth and Fourteenth Amendment rights
when they sought to revoke his extended supervision. The district court dismissed the
complaint for failure to state a claim. We allowed Griffin to proceed on appeal in forma



      *  Appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2).
No. 20-2302                                                                           Page 2

pauperis. But Griffin has failed to address the Fifth Amendment argument that we
identified as nonfrivolous, so we affirm.

        In 2011, a jury convicted Griffin of two misdemeanors, after which a Wisconsin
trial court sentenced him as a repeat offender under Wis. Stat. § 939.62(1)(a). The court
imposed a bifurcated sentence of imprisonment and extended supervision. At the time,
Wisconsin courts were split on how to calculate the length of supervision for repeat
offenders, and the trial court imposed a year’s supervision for each conviction based on
the enhanced prison sentences.

        On direct appeal, the state appellate court remanded the supervision portion of
Griffin’s sentence and ordered the trial court to calculate the term of supervision based
on the original (unenhanced) sentences. See Wisconsin v. Griffin, No. 2012AP2631-CR,
2013 WL 3884146, at *7–8 (Wis. Ct. App. July 30, 2013) (unpublished order). But before
the resentencing, the appellate court published a decision that clarified its position on
bifurcated sentences for misdemeanors and effectively adopted the method used by the
trial court to sentence Griffin. Wisconsin v. Lasanske, 844 N.W. 2d 417, 421 (Wis. Ct. App.
2014). On remand, the trial court reinstated Griffin’s original sentence. Griffin’s later
habeas petitions challenging the sentence were unsuccessful. See Griffin v. Douma,
No. 13-C-616 (E.D. Wis. Nov. 12, 2013); Griffin v. Hafemann, No. 15-C-323 (E.D. Wis.
Mar. 30, 2015); Griffin v. Severson, Nos. 17-CV-697-JPS, 17-CV-870-JPS (E.D. Wis. Mar. 26,
2018).

        After Griffin served his prison term, his supervision was twice revoked. Griffin’s
supervision first was revoked by an administrative law judge with the Wisconsin
Division of Hearings and Appeals after he refused to sign the rules of supervision,
failed to find a job, and tested positive for drugs. His supervision was revoked again
after he was caught possessing drugs and firearms.

       Griffin then brought this civil-rights suit against his parole officers, a prosecutor,
and an investigator. He asserted that they violated his right to due process by
unlawfully seeking to revoke his supervision (in his view, the revocation proceedings
were inconsistent with the state appellate court’s 2013 order that his supervision term
be recalculated based on his original sentence). He further alleged that the investigator
violated his Fifth Amendment right against self-incrimination when she visited him in
prison, interrogated him accusingly about a sexual-assault complaint (even after he
stopped the interview), and then pointed to his evasiveness as a ground for revocation.
No. 20-2302                                                                          Page 3

        The district court screened Griffin’s complaint and dismissed it for failure to state
a claim. The court explained that the prosecutor and parole officers were absolutely
immune for their actions in revoking his supervision. As for the Fifth Amendment claim
against the investigator, the court concluded that Griffin waived the privilege against
self-incrimination when he (in his telling) answered her questions initially. The court
assessed a strike. See 28 U.S.C. § 1915(g).

       In a response that the court construed as a motion under Federal Rule of Civil
Procedure 59(e), Griffin argued that the parole officers were entitled at most to qualified
rather than absolute immunity. The court acknowledged that Griffin’s argument might
be correct but declined to resolve it because Griffin had suffered no underlying
constitutional violation (e.g., he had not been held longer than his sentence allowed).

       On appeal, we allowed Griffin to proceed in forma pauperis on the question of
whether the “district court erred in dismissing his claim for violation of his Fifth
Amendment right against self-incrimination.” But Griffin ignored this directive and
instead has rehashed arguments that Wisconsin officials wrongly revoked his
supervision. Although we may consider issues other than the claim identified by the
motions judge who granted leave to proceed in forma pauperis, see United States v.
Alcantar, 83 F.3d 185, 191 (7th Cir. 1996), nothing in Griffin’s brief persuades us that he
has identified another, potentially meritorious argument.

        As a final matter, we remind Griffin that he has accumulated strikes for filing
frivolous suits in two district court cases, Griffin v. Bondar, No. 20-CV-380-JPS, 2020 WL
3546814, at *4 (E.D. Wis. June 30, 2020); Griffin v. Zientek, No. 16-CV-1416-JPS, 2016 WL
7017384, at *3 (E.D. Wis. Dec. 1, 2016), and warn him that he will incur a third strike by
filing another frivolous lawsuit or appeal. See Isby v. Brown, 856 F.3d 508, 512 (7th Cir.
2017).

                                                                                AFFIRMED